Citation Nr: 0935924	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-41 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to service connection for sling palsy, right 
hand.

4.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to service-connected 
degenerative disc disease (DDD) of the lumbar spine.

5.  Entitlement to service connection for a left side 
disorder, claimed as secondary to service-connected DDD of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama. 

Moreover, although a June 2004 VCAA notice was sent in 
response to the Veteran's claim for service connection for a 
hip disorder, this claim has not yet been adjudicated by the 
RO.  As such, it is referred to the RO for further 
consideration.

The issue of entitlement to service connection for a left 
side disorder, claimed as secondary to service-connected DDD 
of the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pseudofolliculitis barbae, a right leg disorder and sling 
palsy of the right hand are not currently shown. 

2.  A bilateral knee disorder has been aggravated by service-
connected DDD of the lumbar spine.  
 


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).

2.  A right leg disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).

3.  Sling palsy, right hand, was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).

4.  Giving the Veteran the benefit of the doubt, a bilateral 
knee disorder was aggravated by service-connected DDD of the 
lumbar spine. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.310 (2008); Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
	
The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Pseudofolliculitis Barbae, Right Leg Disorder, Sling Palsy

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1131; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (noting that 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to a right leg 
disorder. Complaints of "cramps in legs," reported on a 
medical history form completed in February 1994, just prior 
to his separation from service, did not specify which leg 
experienced these symptoms. 

With respect to sling palsy of the right hand and 
pseudofolliculitis barbae, the Board notes that the service 
treatment records show that he complained of numbness and 
tingling in his right hand in June 1990 and trouble shaving 
in December 1993. He was diagnosed with sling palsy of the 
right hand (June 1990) and mild pseudofolliculitis (December 
1993).  Neither sling palsy, nor pseudofolliculitis were 
noted on a February 1994 separation examination report. Thus, 
following his treatment in June 1990 (sling palsy) and 
December 1993 (pseudofolliculitis), he spent the remaining 4 
years of service without further complaints of sling palsy 
and the remaining 5 months in service without complaints of 
pseudofolliculitis.  

Based on the foregoing, none of the available service records 
demonstrates that a right leg disorder, chronic 
pseudofolliculitis barbae, or chronic sling palsy of the 
right hand were incurred in active service.  

Moreover, and significantly, the post-service evidence does 
not reflect current treatment for, or diagnosis of 
pseudofolliculitis barbae, a right leg disorder, or sling 
palsy of the right hand.  As such, the Board finds that these 
disorders have not been objectively demonstrated.  Therefore, 
his claims of entitlement to service connection for 
pseudofolliculitis barbae, a right leg disorder, or sling 
palsy of the right hand must fail.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
See Brammer, 3 Vet. App. at 225.

In addition to the absence of a current diagnosis of 
pseudofolliculitis barbae, a right leg disorder, or sling 
palsy of the right hand, the evidence of record includes the 
Veteran's statements asserting a continuity of pertinent 
symptomatology since service.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

As discussed herein, however, post-service evidence does not 
reflect the presence of diagnosis of pseudofolliculitis 
barbae, a right leg disorder, or sling palsy of the right 
hand.  Without such evidence, continuity cannot be found to 
be established, either through the competent evidence or 
through the Veteran's statements.

Where, as here, there is no competent evidence of a current 
disability, the preponderance of the evidence is against his 
claims for service connection for these disorders.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As the 
preponderance of the evidence is against his claims, the 
benefit of the doubt provision does not apply.  

Bilateral Knee Disorder, Secondary to DDD of the Lumbar Spine

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  The Board notes that 38 
C.F.R. § 3.310 was amended effective October 10, 2006.  Under 
the revised § 3.310(b) (the existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c)), any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because his claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, as this version is more favorable.  See 
generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

The Board finds that the requirements for a grant of 
secondary service connection have been met with respect to 
his bilateral knee claim. Specifically, a February 2006 
private treatment record revealed a diagnosis of degenerative 
joint disease with patellofemoral syndrome, including 
osteophyte formation without ligament damage in his knees. 
Thus, current disability is established.  Further, there is 
no dispute that he is service-connected for DDD of the lumbar 
spine.   

As to the issue of secondary service-connection, an October 
2006 VA examiner indicated that the Veteran's bilateral knee 
disorder was not secondary to his service-connected DDD of 
the lumbar spine; however, no opinion was rendered as to 
whether his service-connected DDD of the lumbar spine 
aggravated his bilateral knee disorder.  A February 2006 
private treating physician addressed this issue. 

The February 2006 private treating physician considered that 
the Veteran demonstrated degenerative changes in his lumbar 
spine and also had degenerative joint disease with 
patellofemoral syndrome in his knees. She further considered 
that the Veteran remained active in his job, walking 3-4 
miles a day and carrying a full mail bag, estimated to be 
approximately 15-20 pounds.  The treating physician noted 
that "[d]uring back pain exacerbations, he continues to walk 
at work and quite likely exacerbates his knee pain." A 
reasonable reading of this medical professional's opinion is 
that the Veteran's service-connected back is a contributing 
factor for aggravation of his knees.  The degree of this 
aggravation was not established. 

Based on the evidence above, and giving the benefit of the 
doubt to the Veteran, the Board finds that the objective 
evidence supports a finding that his bilateral knee disorder 
was aggravated by his service-connected DDD of the lumbar 
spine.  For the foregoing reasons, the claim of entitlement 
to service connection for a bilateral knee disorder is 
granted on a secondary basis. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim for a bilateral knee disorder, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to the claims for pseudofolliculitis barbae, a 
right leg disorder and sling palsy of the right hand, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in June 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, there are no VA treatment records.  The Veteran 
however, has submitted private treatment records.  Next, a 
specific VA medical examination pertinent to the remaining 
issues on appeal was obtained in August 2004. Although the 
examiner does not appear to discuss the Veteran's right leg 
or sling palsy of the right hand, as there are no current 
diagnoses of these disorders, the Board finds that a remand 
for a VA examination would unduly delay resolution. 
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for pseudofolliculitis barbae is denied.

Service connection for a right leg disorder is denied.

Service connection for sling palsy, right hand, is denied.

Service connection for a bilateral knee disorder, claimed as 
secondary to a service-connected DDD of the lumbar spine, is 
granted.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  VA's duty to 
assist includes a duty to obtain a medical opinion when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008). 

The Veteran has perfected an appeal with respect to a left 
side disorder, allegedly stemming from an in-service December 
1992 accident. The Board notes that during the pendency of 
this appeal, the RO granted him service connection for 
polyradiculopathy L3-5 active left, pursuant to diagnostic 
codes (DCs) 8599-8520.  There is no indication that this 
grant incorporated his claim for a left side disorder. The 
Veteran has essentially asserted, through his representative, 
in an August 2009 informal hearing presentation that he 
suffers from separate and distinct symptoms on his left side, 
in addition to his service-connected polyradiculopathy.  

After reviewing the Veteran's claims file, it remains unclear 
if there is a separate "left side disorder" distinct from 
his already service-connected polyradiculopathy L3-5. The 
Board finds this is a medical question outside of its 
jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that the Board is prohibited from exercising 
its own independent judgment to resolve medical questions).  
As such, a VA examination is required to determine whether he 
suffers from any additional left side disorder.  

Additionally, should the VA examiner find that a separate 
left side disorder exists,  the claims file does not contain 
a competent opinion addressing whether this disorder is 
proximately due to or the result of his service-connected DDD 
of the lumbar spine. Such an opinion is necessary in order to 
fairly consider the secondary service connection claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an 
appropriate examination to determine 
the nature, extent, and etiology of any 
"left side disorder" separate and 
distinct from his already service-
connected polyradiculopathy L3-5 active 
left. The claims folder must be 
reviewed in conjunction with the 
examination.  Any testing deemed 
necessary should be conducted.  

For any separate left side disorder 
diagnosed, the examiner should express 
an opinion as to whether there is a 50 
percent probability or greater such 
disorder was caused, or aggravated by, 
his service-connected DDD of the lumbar 
spine, or is otherwise at least as 
likely as not related to any incident 
of active.  If a disorder was 
aggravated by service-connected DDD of 
the lumbar spine, specify the degree of 
increase in severity over and above the 
preexisting base line of disability.  A 
complete rationale for all opinions 
rendered should be provided.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


